DETAILED ACTION
CLAIMS 1-24 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 24
 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 5-8, 11-12, and 14-15
 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al., US 2004/0236567 Al, (“Rothman”) in view of Zhou et al., US 2002/0162093 Al, (“Zhou”).
Rothman was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Rothman teaches a method, comprising:
[0015] “The flash memory device 112 may be any type of flash memory device. As described below, the flash memory device 112 may store firmware used to boot the computer system 100.”) from a first non-volatile storage ([0023] “Entering the pre-boot environment may be initiated by, for example, applying power to the computer system 100. As is known to those having ordinary skill in the art, upon receiving power, the processor 106 experiences a reset condition that causes the processor 106 to execute instructions located in a boot block 302 of the flash memory 112  … further firmware instructions to be executed by the processor 106 … may be stored in the flash memory 112 ….” See also Fig. 2, elements 202-206) that is integrated on a system motherboard of an information handling system together with at least one programmable integrated circuit; ([0013] – [0015] “computer system 100 is illustrated in FIG. 1. The computer system 100 may be a personal computer (PC) or any other computing device. In the example illustrated, the computer system 100 includes a main processing unit 102  … may include a processor 106 electrically coupled by a system interconnect 108 to a main memory device 110, a flash memory device 112, and one or more interface circuits 114” Emphasis added. See also Fig. 1, elements 102, 112, and 106) 
retrieving one or more supplemental BIOS components from a second non-volatile storage that is non-integrated and separate from the system motherboard, the supplemental BIOS components being different from the system BIOS firmware, ([0012] “In addition, the flash memory device stores instructions used to discover additional text strings in other languages on other resources. For example, a hard disk drive and/or a network device may store additional text strings in other languages for use in the pre-boot text-based user interface. Once discovered, these additional text strings are also exported to the central repository in RAM.” Emphasis added. See also Fig. 1, elements 120 and 122; Fig. 4, and [0026].
i.e. additional text strings and other resources – supplemental system BIOS components giving the claim the BRI – may be stored and retrieved from an HDD or from a network drive – non-integrated and separate from the system motherboard giving the claim the BRI -- )
Once a language selection is determined, the example process 200 loads the appropriate text string(s) from the central repository based on the current language selection (block 218). For example, the text strings may be stored on the hard disk 120 or retrieved from a network device 122. The text strings may be any type of text strings. For example, the text strings may be help prompts to guide a user. [0033] The loaded text strings are then displayed on the display 118” Emphasis added. 
See also Fig. 2, elements216 – 220. i.e. the strings are displayed in the pre-boot menu environment – executed “together” with the BIOS firmware giving the claim the BRI --) 
Rothman does not teach the supplemental BIOS components being removed from separate pre-processed source files of a BIOS firmware to modify source code of the source files of the BIOS firmware prior to separately compiling the modified source code of each modified pre-processed source file of the BIOS firmware without source code corresponding to the removed supplemental BIOS components and linking together all separately compiled modified source files; and
Rothman goes on to teach that its firmware may be comprised of several components. ([0032] – [0033]) 
Zhou teaches the supplemental BIOS components being removed from separate pre-processed source files of a BIOS firmware to modify source code of the source files of the BIOS firmware prior to separately compiling the modified source code of each modified pre-processed source file of the BIOS firmware without source code corresponding to the removed supplemental BIOS components ([0090] – [0093] “The compiler 402 examines the source code in the document, line by line (i.e., block 504). The compiler 402 utilizes one or more grammars 412 to determine the code type and whether such code type may have elements that are locale-specific … the compiler extracts and stores the content elements in a resource bundle repository (RBR) 424 (i.e., block 510). The compiler then substitutes a function call from the call library 414 for the content elements in the source code line (i.e., block 512) … the application can dynamically populate the compiled document with the content from the corresponding resource bundle at runtime.” Emphasis added. See also Figs. 4 & 6, elements 408 and 428; See also Fig. 5.) and linking together all separately compiled modified source files; and ( Fig. 2, element 110 and elements 204 & 212; See also [0044] – [0045]; i.e. the source files with the locale specific strings extracted and replaced with functions calls are used in the presentation layer to provide clients with a UI;) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou with the teaching of Rothman as both references are directed to computer localization configuration. Moreover, Zhou improves on Rothman’s teaching of minimizing flash space required for a code image comprised of many modules (Rothman [0003] and [0012]) by teaching a technique which detects and extracts strings from source code and deposits the strings into modules which are later translated and made available to the underlying application (Zhou [0018]) allowing for a reduction in the number of strings required in the underlying source code and  thus saving space in the system.
Regarding claims 2 and 5-8 
 Rothman teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 11-12 and 14-15
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-2, 5, and 6-8. Specifically:
Claim(s) 11 correspond(s) to claim(s) 1;	
Claim(s) 12 correspond(s) to claim(s) 2;
Claim(s) 14 correspond(s) to claim(s) 5; and
Claim(s) 15 correspond(s) to claim(s) 6-8; 
Therefore claim(s) 11-2 and 14-15 is/are rejected under the same reasoning set forth above over Rothman in view of Zhou.
Regarding Claim 21,
 Rothman teaches where the system BIOS firmware retrieved from the first non-volatile storage comprises debug mode BIOS firmware code that includes default BIOS debug messages;

 where the method further comprises only executing the system BIOS firmware to selectively make one or more of the calls to the unique BIOS debug string identifiers corresponding to the additional and different BIOS debug strings of the supplemental BIOS components only when needed for debugging.  ([0029] – [0033]; See also Figs. 6 and 7; i.e. the content of the strings is not limited by Rothman. Debug strings in the selected language would be displayed) 
Regarding Claim 22,
 Rothman teaches where the supplemental BIOS components retrieved from the second non-volatile storage comprise debugger firmware providing an interface to allow a user of the information handling system to change memory or PCI-Express (PCIe) register contents before the information handling system boots.  ([0029] – [0034]; See also Figs. 6 and 7; i.e. the content of the strings is not limited by Rothman. Here, providing the appropriate strings – providing an interface giving the claim the BRI – to conduct pre-boot configuration is taught)
Regarding Claim 23,
 Rothman teaches where the supplemental BIOS components retrieved from the second non-volatile storage comprise debugger firmware providing an interface to allow a user of the information handling system to step through firmware instructions before the information handling system boots.   ([0029] – [0034]; See also Figs. 6 and 7; i.e. the content of the strings is not limited by Rothman. Here, providing the appropriate strings – providing an interface giving the claim the BRI – to conduct pre-boot configuration is taught)
Claim(s) 3-4, 9, and 13
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al., US 2004/0236567 Al, (“Rothman”) in view of Zhou et al., US 2002/0162093 Al, (“Zhou”) in further view of  Flynn, US 2006/0174055 Al, (“Flynn”).
Rothman and Flynn were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 3-4, 9, and 13, 
 Rothman and Flynn teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 10 and 16
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al., US 2004/0236567 Al, (“Rothman”) in view of Zhou et al., US 2002/0162093 Al, (“Zhou”) in further view of Rothman et al., US 2005/0144609 Al, (“Rothman ‘609”)
Rothman and Rothman ‘609 were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 10 and 16, 
 Rothman and Rothman ‘609 teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 17-19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, US 2006/0174055 Al, (“Flynn”) in view of Zhou et al., US 2002/0162093 Al, (“Zhou”) in further view of Galvin, US 2016/0041895 Al, (“Galvin”).
Flynn and Galvin were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 17,
 Flynn teaches a method, comprising:
removing one or more supplemental BIOS components from a first BIOS firmware ([0039] – [0040] “other software not normally used, such as a Setup UI, support for alternative languages, unusual boot options, recovery or re-flashing firmware, as well as numerous possible pre-boot applications and utilities, may be placed outside the actual ROM in Virtual ROM modules … the Virtual ROM module may be any other kind of file, including data as well as executable code….”) at a BIOS firmware build time, ([0042] “The build process is depicted in FIG. 2.” See also Fig. 2) the remaining first BIOS firmware forming a system BIOS firmware that does not include the removed supplemental BIOS components; and ([0039] “The first step in providing additional firmware to a computer pre-boot is a design decision on what should be included in the actual ROM image and what should be left out of the actual ROM image. The information left out of the actual ROM image is packaged into one or more separately accessible Virtual ROM modules. For performance reasons, the software necessary to boot a PC along its most common path is frequently left in the actual ROM….” Emphasis added. 
See also [0037] “The illustrative embodiment of the present invention uses a combination of a unique identifier and a message digest embedded in a ROM image during the build process to securely identify firmware modules not stored in the ROM.”) 
 then storing the system BIOS firmware on a first non-volatile storage that is integrated on a system motherboard of an information handling system, , (Fig. 2, elements 30 and 24. See also Fig. 3, elements 30, 2, 12, 40, 30, 42, and 46) and storing the removed supplemental BIOS components on a second non-volatile storage that is non-integrated and separate from the system motherboard of the information handling system; (Fig. 2, element 24, Fig. 3, elements 30, 2, 12, 42 and 46, see also Fig. 5, elements 30, 42, and 46) 
Flynn does not teach where the method further comprises: 
separately locating each given source file in the first BIOS firmware, 
creating a given pre-processed source file corresponding to each given located source file by separately pre-processing each given located given source file to replace all preprocessor directives, macros, and constants in the given located source file with a final value, 
separately locating and removing any of the supplemental BIOS components located in each given pre-processed source file to modify source code of the given pre-processed source file prior to separately compiling the modified source code of each given modified pre-processed source file without source code corresponding to the removed supplemental BIOS components to form a separate given compiled modified source file corresponding to each given pre-processed source file, and then linking together all separate given compiled modified source files.  
Note, however, that Flynn is directed to reducing the amount of flash storage used by firmware (Flynn [0006]).  
Zhou teaches separately locating and removing any of the supplemental BIOS components located in each given pre-processed source file to modify source code of the given pre-processed source The compiler 402 examines the source code in the document, line by line (i.e., block 504). The compiler 402 utilizes one or more grammars 412 to determine the code type and whether such code type may have elements that are locale-specific … the compiler extracts and stores the content elements in a resource bundle repository (RBR) 424 (i.e., block 510). The compiler then substitutes a function call from the call library 414 for the content elements in the source code line (i.e., block 512) … the application can dynamically populate the compiled document with the content from the corresponding resource bundle at runtime.” Emphasis added. See also Figs. 4 & 6, elements 408 and 428; See also Fig. 5.)and then linking together all separate given compiled modified source files.  ( Fig. 2, element 110 and elements 204 & 212; See also [0044] – [0045]; i.e. the source files with the locale specific strings extracted and replaced with functions calls are used in the presentation layer to provide clients with a UI;) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou with the teaching of Rothman as both references are directed to computer localization configuration. Moreover, Zhou improves on Rothman’s teaching of minimizing flash space required for a code image comprised of many modules (Rothman [0003] and [0012]) by teaching a technique which detects and extracts strings from source code and deposits the strings into modules which are later translated and made available to the underlying application (Zhou [0018]) allowing for a reduction in the number of strings required in the underlying source code and  thus saving space in the system.
Flynn in view of Zhou does not teach creating a given pre-processed source file corresponding to each given located source file by separately pre-processing each given located given source file to replace all preprocessor directives, macros, and constants in the given located source file with a final value, 

Galvin teaches creating a given pre-processed source file corresponding to each given located source file by separately pre-processing each given located given source file to replace all preprocessor directives, macros, and constants in the given located source file with a final value, ([0011] – [0012] “The C and C++ programming languages are two of the most commonly used programming languages. Both languages support preprocessor directives, such as source file inclusion (#include), macro definitions (#define), or conditional compilation (#if). [0012] The #define directive defines a name that represents something else (a macro). A preprocessor typically responds to a #define directive by storing the name of the macro together with its definition. When the macro is used in source code, the preprocessor replaces it with its defined value. The #include directive tells the preprocessor to include a particular file's contents as part of the program being compiled. The #if, #if def, #ifndef, #elif, #else, and #endif directives allow blocks of code to be either included in or excluded from a program compilation. Other preprocessor directives exist (e.g., #error, #warning, etc.).” Emphasis added. i.e. as part of the pre-processing macros, directives, inclusion statements -- constants giving the claim the BRI – are replaced with the corresponding value ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Galvin with the teaching of Zhou as both references are directed to computer source code compilation and pre-processing. Moreover, Garvin improves on Zhou’s teaching of pre-processing source files to produce modified source files (Zhou [00178] – [0018]) by teaching a technique which pre-processes source code to detect errors that could result in execution errors in the binary object ([0013]) thus improving execution stability in the system. 
Regarding claims 18-19, 
 Young teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, US 2006/0174055 Al, (“Flynn”) in view of Zhou et al., US 2002/0162093 Al, (“Zhou”) in further view of Galvin, US 2016/0041895 Al, (“Galvin”)  in further view of Rothman et al., US 2005/0144609 Al, (“Rothman ‘609”)
Regarding claims 20, 
 Rothman and Rothman ‘609 teach these claims according to the reasoning set forth in the previous office action.

Response to Arguments
Applicant’s arguments, see Remarks filed 2/28/2022, with respect to the rejection(s) of claim(s) 1, 11, and 17 under 35 U.S.C. § 103 and 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rothman in view of Zhou and Flynn in view of Zhou in further view of Galvin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Brian J Corcoran/Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187